                                         Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 1 of 22




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PETER STROJNIK,                                    Case No. 19-cv-03983-DMR
                                   8                   Plaintiff,
                                                                                            ORDER ON DEFENDANT'S SECOND
                                   9              v.                                        MOTION TO DISMISS; MOTION FOR
                                                                                            SANCTIONS; AND MOTION TO
                                  10     IA LODGING NAPA FIRST LLC,                         DECLARE PLAINTIFF A VEXATIOUS
                                                                                            LITIGANT
                                  11                   Defendant.
                                                                                            Re: Dkt. Nos. 8, 51, 57
                                  12
Northern District of California
 United States District Court




                                              On July 10, 2019, pro se plaintiff Peter Strojnik filed this case against IA Lodging Napa First
                                  13
                                       LLC (“Andaz Napa”), alleging that architectural barriers at Andaz Napa’s hotel (“Hotel”) violate
                                  14
                                       the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and related state laws.
                                  15
                                       [Docket No. 1 (“Compl.”).] Andaz Napa moved to dismiss the complaint for lack of subject matter
                                  16
                                       jurisdiction pursuant to Federal Rule 12(b)(1). [Docket No. 7.] Concurrently, Andaz Napa moved
                                  17
                                       to declare Strojnik a vexatious litigant. [Docket Nos. 8 (“VL Mot.”), 25 (“VL Reply”).]
                                  18
                                              On October 24, 2019, the court held a hearing on both motions. Following the hearing, the
                                  19
                                       court ordered Strojnik to file supplemental information relevant to the vexatious litigant motion.
                                  20
                                       [Docket No. 40 (“Order to Comply”).] Strojnik filed objections. [Docket No. 41.] On March 19,
                                  21
                                       2020, the court ordered Strojnik to comply with the order for supplemental information. [Docket
                                  22
                                       No. 55.] On March 21, 2020, Strojnik filed supplemental information as ordered. [Docket No. 56.]
                                  23
                                              The court granted Andaz Napa’s first motion to dismiss on February 25, 2020. [Docket No.
                                  24
                                       49 (“Order on MTD”).] Strojnik filed an amended complaint on March 10, 2020. [Docket No. 50
                                  25   (“FAC”).] Andaz Napa filed another Rule 12(b)(1) motion challenging the amended complaint.
                                  26   [Docket No. 51 (“MTD Mot.”), 59 (“MTD Reply”).] Strojnik opposed. [Docket No. 54 (“MTD
                                  27   Opp.”).]
                                  28          Currently pending before the court are Andaz Napa’s second motion to dismiss and motion
                                            Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 2 of 22




                                   1   to declare Strojnik a vexatious litigant.1 For the reasons stated below, the motions are granted.

                                   2   Strojnik’s amended complaint is dismissed with prejudice for failure to allege standing as to his

                                   3   ADA claims, and his remaining state law claims are dismissed without prejudice as the court

                                   4   declines to exercise supplemental jurisdiction over those claims. The court also enters a pre-filing

                                   5   order requiring that Strojnik’s future disability access complaints filed in the Northern District of

                                   6   California be reviewed by the court prior to service of the summons and complaint.2

                                   7   I.       REQUESTS FOR JUDICIAL NOTICE

                                   8            In support of the vexatious litigant motion, Andaz Napa has filed multiple requests for

                                   9   judicial notice (“RJNs”).

                                  10            Federal Rule of Evidence 201 permits a court to take judicial notice of adjudicative facts.
                                       “The court may judicially notice a fact that is not subject to reasonable dispute because it: (1) is
                                  11
                                       generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and readily
                                  12
Northern District of California
 United States District Court




                                       determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201.
                                  13
                                       “[A] court may take judicial notice of ‘matters of public record,’” Lee v. City of Los Angeles, 250
                                  14
                                       F.3d 668, 689 (9th Cir. 2001) (citing Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir.
                                  15
                                       1986)), and the court need not accept as true allegations that contradict facts that are judicially
                                  16
                                       noticed. See Mullis v. United States Bankruptcy Ct., 828 F.2d 1385, 1388 (9th Cir. 1987).
                                  17
                                                A.       First RJN [Docket No. 29 (“RJN 1”)]3
                                  18
                                                Andaz Napa’s first RJN requests judicial notice of the following documents:
                                  19
                                                     •   Exhibits 1-2: Motions by the State of Arizona to intervene in federal ADA cases for
                                  20

                                  21   1
                                         Strojnik filed a motion to stay consideration of this motion. [Docket No. 63.] It is based on a
                                  22   recent decision by the Honorable James V. Selna declaring Strojnik a vexatious litigant and entering
                                       a pre-filing order against him in the Central District of California. See Strojnik v. SCG American
                                  23   Construction Inc., Case No. 19-cv-1560 (C.D. Cal. Apr. 19, 2020). Strojnik argues that the current
                                       motion should not be decided before Judge Selna rules on Strojnik’s request that the court
                                  24   supplement its vexatious litigant order. The motion to stay is denied as moot because Judge Selna
                                       has since ruled on (and rejected) Strojnik’s objections. See id., Docket No. 31.
                                  25   2
                                         Andaz Napa filed a motion for sanctions based on Strojnik’s failure to comply with the court’s
                                  26   order for supplemental information. [Docket No. 57.] The motion is denied. Although Strojnik’s
                                       objections were not well-taken, he filed the requested information in substantially compliant form
                                  27   two days after the court overruled his objections. Additionally, the court is granting the vexatious
                                       litigant motion and dismissing the case with prejudice. Further sanctions are not warranted.
                                  28   3
                                           Andaz Napa filed prior RJNs which are all consolidated in RJN 1.
                                                                                         2
                                         Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 3 of 22




                                   1                   which Strojnik was counsel

                                   2               •   Exhibits 3-5: Documents filed by the State Bar of Arizona as part of its complaint

                                   3                   against Strojnik

                                   4               •   Exhibit 6: The State Bar of Arizona attorney profile for Strojnik, listing official

                                   5                   actions by it against Strojnik

                                   6               •   Exhibit 7: PACER search results for Strojnik that show his litigation activities in

                                   7                   federal courts in California, Oregon, Washington, New Mexico, Idaho, Hawaii,

                                   8                   Texas, and Puerto Rico as of August 6, 2019

                                   9               •   Exhibit 8: Courthouse News search results for Strojnik showing his litigation

                                  10                   activities in California state courts
                                                   •   Exhibits 9-34, 36: Filings and court orders in ADA cases for which Strojnik was
                                  11
                                                       either counsel for the plaintiff or representing himself
                                  12
Northern District of California
 United States District Court




                                                   •   Exhibit 35: Updated PACER search results for Strojnik that show his litigation
                                  13
                                                       activities in federal courts as of August 27, 2019
                                  14
                                              The court grants RJN 1 as to Exhibits 1-5, 9-34, and 36. All of these exhibits contain matters
                                  15
                                       of public record that are relevant to the issues in this order. RJN 1 is denied as to Exhibit 6 because
                                  16
                                       it does not contain relevant information that is not already contained in Exhibits 3-5. It is also denied
                                  17
                                       as to Exhibits 7 and 35. They both contain PACER results relating to Strojnik’s federal court
                                  18
                                       litigation activities. Although the court takes judicial notice of the existence of Strojnik’s individual
                                  19
                                       ADA cases, the PACER results themselves are not necessary for determination of this matter.
                                  20
                                       Similarly, RJN 1 is denied as to Exhibit 8, which contains Courthouse News search results for
                                  21
                                       Strojnik’s state litigation in California. While the underlying cases cited in Exhibit 8 are subject to
                                  22
                                       judicial notice, the court declines to separately consider the search results from Courthouse News.
                                  23
                                              B.       Second RJN [Docket No. 44 (“RJN 2”)]
                                  24
                                              RJN 2 requests judicial notice of the following documents:
                                  25
                                                   •   Exhibits 37-46: Filings and court orders in ADA cases in which Strojnik represented
                                  26
                                                       himself
                                  27
                                              The court grants RJN 2. These documents are matters of public record and relevant to the
                                  28
                                                                                           3
                                             Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 4 of 22




                                   1   issues in this order.

                                   2             C.       Third RJN [Docket No. 58 (“RJN 3”)]

                                   3             RJN 3 requests judicial notice of the following document:

                                   4                  •   Exhibit 1: Updated PACER search results for Strojnik that show his litigation

                                   5                      activities in federal courts in California, Oregon, Washington, New Mexico, Idaho,

                                   6                      Hawaii, Texas, and Puerto Rico as of October 29, 2019

                                   7             The court denies RJN 3. The court takes judicial notice of the existence of Strojnik’s

                                   8   individual ADA cases, but the PACER results are not separately necessary for determination of this

                                   9   matter.

                                  10             D.       Fourth RJN [Docket No. 62 (“RJN 4”)]
                                                 RJN 4 requests judicial notice of the following document:
                                  11
                                                      •   Exhibit 1: Court order declaring Strojnik a vexatious litigant and granting dismissal
                                  12
Northern District of California
 United States District Court




                                                          of his first amended complaint in Strojnik v. SGC American Construction, Inc., Case
                                  13
                                                          No. 19-cv-1560 (C.D. Cal. April 19, 2020) (“SGC”)
                                  14
                                                 The court grants RJN 4. The document is a matter of public record and relevant to the issues
                                  15
                                       in this order.
                                  16
                                                 E.       Fifth RJN [Docket No. 65 (“RJN 5”)]
                                  17
                                                 RJN 5 requests judicial notice of the following document:
                                  18
                                                      •   Exhibit 1: Court order denying Strojnik’s request to supplement the order declaring
                                  19
                                                          him a vexatious litigant in SGC
                                  20
                                                 The court grants RJN 5. The document is a matter of public record and relevant to the court’s
                                  21
                                       decision to deny Strojnik’s motion to stay in this case, as explained in footnote 1, above.
                                  22
                                       II.       BACKGROUND
                                  23
                                                 A.       Strojnik’s Disability Access Litigation
                                  24
                                                 Strojnik is a “retired 67 year old disabled veteran and a former lawyer” who lives in Arizona.
                                  25
                                       [Docket No. 23 (“Strojnik Decl.”) ¶¶ 2, 20.] As an attorney, Strojnik represented disabled
                                  26
                                       individuals in both state and federal court and filed over 1,700 complaints in Arizona state courts.
                                  27
                                       Id. ¶ 2; RJN 1, Ex. 3 (“Order of Interim Suspension”), at 4. The Attorney General of Arizona filed
                                  28
                                                                                            4
                                            Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 5 of 22




                                   1   a motion to intervene on behalf of the State in one such case, Advocates for Individuals with

                                   2   Disabilities, LLC v. 1639 40th Street LLC, Maricopa County Superior Court Case No. CV2016-

                                   3   090506, which involved over 1,000 consolidated cases.4 Another federal court summarized those

                                   4   state court proceedings as follows:

                                   5                     [O]n request of the Arizona Attorney General, more than 1,000 identical
                                                         cases filed by Strojnik and [his associate] were consolidated in Arizona
                                   6                     superior court. By written order of March 2, 2017, the superior court
                                   7                     dismissed all the consolidated cases with prejudice for lack of standing,
                                                         except one. . . . [In the one case that was not dismissed,] a different judge
                                   8                     had previously ruled the complaint was “sufficient to withstand a Motion to
                                                         Dismiss based on lack of standing.”
                                   9
                                       Advocates for Individuals With Disabilities LLC v. MidFirst Bank, 279 F. Supp. 3d 891, 894 (D.
                                  10
                                       Ariz. 2017). The state court presiding over the consolidated cases found that the plaintiffs lacked
                                  11
                                       standing because they “failed to show a distinct and palpable injury in these cases.” Id.
                                  12
Northern District of California




                                                 The State Bar of Arizona opened an investigation into Strojnik. On July 11, 2018, it
 United States District Court




                                  13
                                       suspended Strojnik’s bar license because of his conduct relating to ADA and state law disability
                                  14
                                       litigation. Order of Interim Suspension at 4. According to the State Bar of Arizona, the complaints
                                  15
                                       in the cases filed by Strojnik were “all very similar, alleging vague and non-specific violations.” Id.
                                  16   It found that Strojnik demanded large attorneys’ fees in each case, regardless of whether the business
                                  17   remedied the alleged violations. Id. In some cases, he sued dirt lots or businesses that were not
                                  18   subject to the ADA and hired people from Craigslist to take pictures of businesses that might be
                                  19   non-compliant. Id. at 5. The presiding disciplinary judge determined that “[t]he evidence and
                                  20   testimony show that Mr. Strojnik is partaking in a scheme that will cause imminent and substantial
                                  21   harm to the public and administration of justice.” Id. at 16. On November 16, 2018, the State Bar
                                  22   of Arizona filed a complaint against Strojnik based on similar allegations relating to his disability
                                  23   litigation. RJN, Ex. 4. Strojnik voluntarily consented to disbarment on May 10, 2019. Strojnik
                                  24   Decl. ¶ 19.
                                  25             Since his disbarment, Strojnik has represented himself in numerous ADA cases before
                                  26   district courts in the Ninth Circuit. His litigation history in the California federal courts forms the
                                  27

                                  28   4
                                           Andaz Napa did not attach the state court filings to its request for judicial notice.
                                                                                           5
                                          Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 6 of 22




                                   1   basis for this motion.

                                   2          B.      The Present Case

                                   3          As described above, the court granted Andaz Napa’s first motion to dismiss on February 25,

                                   4   2020 on the basis that he failed to allege Article III standing. Strojnik filed an amended complaint,

                                   5   and Andaz Napa’s current motion to dismiss argues that his pleadings are still insufficient with

                                   6   respect to standing.

                                   7          Andaz Napa also moved to declare Strojnik a vexatious litigant. The court ordered Strojnik

                                   8   to provide specific information about his ADA litigation in this district. This information is

                                   9   discussed further below.

                                  10          The court now analyzes each of the two pending motions.
                                       III.   ORDER ON SECOND MOTION TO DISMISS
                                  11
                                              Andaz Napa moves to dismiss Strojnik’s FAC under Rule 12(b)(1) for lack of standing.
                                  12
Northern District of California
 United States District Court




                                              A.      Legal Standard
                                  13
                                              The question of standing is “an essential and unchanging part of the case-or-controversy
                                  14
                                       requirement of Article III [of the U.S. Constitution].” Lujan v. Defenders of Wildlife, 504 U.S. 555,
                                  15
                                       560 (1992). Because standing is a jurisdictional issue, it is properly addressed under a Rule 12(b)(1)
                                  16
                                       motion. Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004). A court will dismiss a
                                  17
                                       party’s claim for lack of subject matter jurisdiction “only when the claim is so insubstantial,
                                  18
                                       implausible, foreclosed by prior decisions of th[e Supreme] Court, or otherwise completely devoid
                                  19
                                       of merit as not to involve a federal controversy.” Steel Co. v. Citizens for a Better Env’t, 523 U.S.
                                  20
                                       83, 89 (1998) (citation and quotation marks omitted); see Fed. R. Civ. P. 12(b)(1). In order to satisfy
                                  21
                                       Article III’s standing requirements, a plaintiff must show “(1) it has suffered an ‘injury in fact’ that
                                  22
                                       is (a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the
                                  23
                                       injury is fairly traceable to the challenged action of the defendant; and (3) it is likely, as opposed to
                                  24
                                       merely speculative, that the injury will be redressed by a favorable decision.” Friends of the Earth,
                                  25
                                       Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81 (2000).
                                  26
                                              B.      Allegations
                                  27
                                              Strojnik alleges that he has multiple disabilities, including severe right-sided neural
                                  28
                                                                                          6
                                         Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 7 of 22




                                   1   foraminal stenosis with symptoms of femoral neuropathy, prostate cancer, renal cancer, and a

                                   2   degenerative right knee. FAC ¶ 3. He asserts that he “walks with difficulty and pain and requires

                                   3   compliant mobility accessible features at places of public accommodation.” Id. ¶ 4. Strojnik’s FAC

                                   4   includes a table that lists his disabilities and the limitations they impose on his major life activities.

                                   5   Id. ¶ 13.

                                   6           Strojnik represents that he “intended to visit California Wine Country” and reviewed hotel

                                   7   booking websites in advance of his trip. FAC ¶ 25. He identified the Hotel through these sites. Id.

                                   8   ¶ 26. Strojnik alleges that both third-party websites and Andaz Napa’s website “failed to identify

                                   9   and describe mobility related accessibility features and guest rooms offered through its reservation

                                  10   service in enough detail to reasonably permit Plaintiff to assess independently whether Defendant’s
                                       Hotel meets his accessibility needs.” Id. ¶¶ 27, 29. He avers that Andaz Napa’s booking website
                                  11
                                       “failed to make reservations for accessible guest rooms available in the same manner as individuals
                                  12
Northern District of California
 United States District Court




                                       who do not need accessible rooms.” Id. ¶ 30.
                                  13
                                               Strojnik visited the Hotel on April 18, 2019. FAC ¶ 14. He alleges that he encountered
                                  14
                                       numerous barriers during his visit. He identifies these barriers through a series of photographs he
                                  15
                                       took, which depict various features in the Hotel. Id. ¶¶ 15-16. Each photograph is captioned with
                                  16
                                       a brief description of the alleged barrier. Id. ¶ 15. According to Strojnik, he intends to return to the
                                  17
                                       Hotel when it becomes compliant with the ADA. FAC ¶ 12. Specifically, he states that he has
                                  18
                                       travelled to and lodged in California over 200 times, and visits Wine Country approximately every
                                  19
                                       6 months to stock up on wine and spirits. Id. ¶ 21. Strojnik asserts that he would prefer to stay at
                                  20
                                       the Hotel because it is “centrally located to the various wineries in the area and because it appears
                                  21
                                       to be of sufficient quality and star rating.” Id. ¶ 20. At the time he filed the FAC, he had two trips
                                  22
                                       to Napa planned (in April and May 2020) and represents that he would stay at the Hotel if it became
                                  23
                                       ADA compliant. Id. ¶ 21. Strojnik avers that he is currently deterred from visiting the Hotel because
                                  24
                                       he knows the Hotel is not ADA compliant. Id.
                                  25
                                               C.      Discussion
                                  26
                                               Because injunctive relief is the only relief available to private ADA plaintiffs, a plaintiff
                                  27
                                       alleging ADA violations must establish standing to pursue injunctive relief. Standing for injunctive
                                  28
                                                                                           7
                                         Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 8 of 22




                                   1   relief requires a plaintiff to establish a “real and immediate threat of repeated injury.” Fortyune v.

                                   2   Am. Multi-Cinema, Inc., 364 F.3d 1075, 1081 (9th Cir. 2004). Ninth Circuit caselaw establishes

                                   3   that an ADA plaintiff may establish standing “either by demonstrating deterrence, or by

                                   4   demonstrating injury-in-fact coupled with an intent to return to a noncompliant facility.” Chapman

                                   5   v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 944 (9th Cir. 2011). Andaz Napa asserts that Strojnik

                                   6   has failed to establish either an injury-in-fact coupled with an intent to return or, alternatively, that

                                   7   he was deterred from visiting the Hotel because of the allegedly noncompliant features.

                                   8                  1.      Actual Encounters

                                   9          An ADA plaintiff may establish standing if he encountered a noncompliant barrier related

                                  10   to his disability and there is “a sufficient likelihood that he will again be wronged in a similar way.”
                                       See Chapman, 631 F.3d at 948 (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983)).
                                  11
                                                              a.      Injury-in-Fact
                                  12
Northern District of California
 United States District Court




                                              In granting Andaz Napa’s first motion to dismiss, the court explained that Strojnik’s
                                  13
                                       complaint failed to allege injury-in-fact because he “does not explain which accessibility features
                                  14
                                       are required to accommodate his disability.” Order on MTD at 4. The court noted that the pictures
                                  15
                                       Strojnik attached to his complaint contain vague and generic captions that include no information
                                  16
                                       about how the depicted features violate the ADA or pose a barrier to him based on his disabilities.
                                  17
                                       See Chapman, 631 F.3d at 947 n. 4 (“[A] plaintiff’s standing to claim an ADA violation is
                                  18
                                       necessarily linked to the nature of his disability.”). For example, Strojnik alleges that Andaz Napa
                                  19
                                       has an “inaccessible check in counter” but does not explain how that feature relates to his disability.
                                  20
                                       See Compl. at 15, 21. He also asserts that Andaz Napa’s website did not sufficiently describe
                                  21
                                       accessibility features but does not identify which features are necessary to accommodate his
                                  22
                                       disability or allege that those specific features were not identified on the website.
                                  23
                                              Despite being on notice of these fundamental pleading deficiencies, Strojnik filed an
                                  24
                                       amended complaint that entirely fails to address them. The FAC contains the same photographs
                                  25
                                       with the same captions. It contains no additional allegations relating to Andaz Napa’s website.
                                  26
                                       Although Strojnik submitted additional information about his disabilities, he again failed to state in
                                  27
                                       even the most basic way how the features displayed in the photographs are inaccessible to him based
                                  28
                                                                                          8
                                            Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 9 of 22




                                   1   on his disabilities. See FAC at 3.

                                   2             The court again finds that “the generic descriptions in the complaint are too vague to assess

                                   3   whether and how Strojnik was injured by Andaz Napa.” Order on MTD at 4-5.

                                   4                            b.      Intent to Return

                                   5             Since Strojnik has not adequately pleaded an injury-in-fact, the court need not reach whether

                                   6   he has sufficiently alleged an intent to return. See Chapman, 631 F.3d at 944 (holding that an ADA

                                   7   plaintiff may establish standing with respect to actual encounters by “demonstrating injury-in-fact

                                   8   coupled with an intent to return to a noncompliant facility”).

                                   9                     2.     Deterrence

                                  10             As an alternative to establishing an actual encounter with a barrier, an ADA plaintiff may
                                       establish standing by pleading that he was deterred from visiting the facility in the first place.
                                  11
                                       “[W]hen a plaintiff who is disabled within the meaning of the ADA has actual knowledge of illegal
                                  12
Northern District of California
 United States District Court




                                       barriers at a public accommodation to which he or she desires access, that plaintiff need not engage
                                  13
                                       in the ‘futile gesture’ of attempting to gain access in order to show actual injury.” Pickern v. Holiday
                                  14
                                       Quality Foods Inc., 293 F.3d 1133, 1135 (9th Cir. 2002) (quoting 42 U.S.C. § 12188(a)(1)).
                                  15
                                       However, even under a deterrence theory, a plaintiff must allege “actual knowledge of a barrier”
                                  16
                                       and an intent to visit a facility once it is ADA compliant. Civil Rights Educ. & Enf’t Ctr. v. Hosp.
                                  17
                                       Properties Tr., 867 F.3d 1093, 1099 (9th Cir. 2017) (“CREEC”).
                                  18
                                                 Strojnik’s FAC, like his original complaint, fails to adequately plead that he was deterred
                                  19
                                       from visiting the Hotel. For the reasons explained above, he has not alleged actual knowledge of
                                  20
                                       the barriers related to his disability that deterred him from patronizing the Hotel. The photographs
                                  21
                                       attached to his complaint have generic and vague descriptions that do not explain either why the
                                  22
                                       identified features are not ADA compliant or how they are related to his disability.
                                  23
                                                 In sum, Strojnik has once again failed to plead either injury-in-fact or deterrence, and
                                  24
                                       therefore his complaint must be dismissed for lack of standing.5 Each of the issues examined above
                                  25
                                       was addressed in the court’s order on Andaz Napa’s first motion to dismiss. The court explicitly
                                  26
                                       laid out which allegations were insufficient and gave Strojnik the opportunity to address those
                                  27

                                  28   5
                                           The court declines to exercise supplemental jurisdiction over Strojnik’s remaining state law claims.
                                                                                            9
                                            Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 10 of 22




                                   1   deficiencies. He has failed to do so. Although he is self-represented, he is no lay person. Given

                                   2   his long history and experience as a lawyer in disability access litigation which has resulted in

                                   3   significant judicial rulings on the issue of standing, he cannot base his pleading failures on a lack of

                                   4   knowledge or unfamiliarity with that legal doctrine. Accordingly, Strojnik’s FAC is dismissed with

                                   5   prejudice as to his ADA claims, and without prejudice as to the state law claims for which the court

                                   6   declines supplemental jurisdiction.

                                   7   IV.      VEXATIOUS LITIGANT MOTION

                                   8            A.     Legal Standard

                                   9            “Flagrant abuse of the judicial process cannot be tolerated because it enables one person to

                                  10   preempt the use of judicial time that properly could be used to consider the meritorious claims of
                                       other litigants.” De Long v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990). Under the All Writs
                                  11
                                       Act, a district court has “the inherent power . . . to regulate the activities of abusive litigants by
                                  12
Northern District of California
 United States District Court




                                       imposing carefully tailored restrictions under the appropriate circumstances,” including through the
                                  13
                                       use of pre-filing orders. Id. at 1147 (internal quotation marks omitted). However, such orders are
                                  14
                                       “an extreme remedy that should rarely be used.” Molski v. Evergreen Dynasty Corp., 500 F.3d
                                  15
                                       1047, 1057 (9th Cir. 2007). “Restricting access to the courts is . . . a serious matter” that carries
                                  16
                                       constitutional implications. Ringgold-Lockhart v. Cty. of Los Angeles, 761 F.3d 1057, 1061 (9th
                                  17
                                       Cir. 2014); see also Molski, 500 F.3d at 1057 (“Courts should not enter pre-filing orders with undue
                                  18
                                       haste because such sanctions can tread on a litigant’s due process right of access to the courts.”).
                                  19
                                                B.     Discussion
                                  20
                                                In De Long, the Ninth Circuit outlined four factors that district courts must consider before
                                  21
                                       entering a pre-filing order against a litigant. First, the litigant must be given notice and an
                                  22
                                       opportunity to be heard. De Long, 912 F.2d at 1147. Second, the district court must “create an
                                  23
                                       adequate record for review.” Id. Third, the court must make “substantive findings as to the frivolous
                                  24
                                       or harassing nature of the litigant’s actions.” Id. at 1148 (quoting In re Powell, 851 F.2d 427, 431
                                  25
                                       (D.C. Cir. 1988)). Finally, pre-filing restrictive orders “must be narrowly tailored to closely fit the
                                  26
                                       specific vice encountered.” Id.
                                  27
                                       //
                                  28
                                                                                         10
                                           Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 11 of 22




                                   1                    1.      Notice and Opportunity to be Heard

                                   2             The first factor “simply requires that the litigant be given an opportunity to oppose the order

                                   3   before it is entered.” Ou-Young v. Roberts, No. 13-cv-4442-EMC, 2013 WL 6732118, at *8 (N.D.

                                   4   Cal. Dec. 20, 2013). No hearing is required as long as the party potentially subject to a pre-filing

                                   5   order has the opportunity to fully brief the issue. Reddy v. MedQuist, Inc., No. 12-cv-01324-PSG,

                                   6   2012 WL 6020010, at *3 (N.D. Cal. Dec. 3, 2012).

                                   7             Here, Strojnik had the opportunity to file an opposition to the motion and also presented oral

                                   8   argument. Accordingly, the first De Long factor has been met here.

                                   9                    2.      Adequate Record for Review

                                  10             The second De Long factor requires the court to create an adequate record for review. De
                                       Long, 912 F.2d at 1147. An adequate record for review “should include a listing of all the cases and
                                  11
                                       motions that led the district court to conclude that a vexatious litigant order is needed.” Id. At the
                                  12
Northern District of California
 United States District Court




                                       least, the record must “show, in some manner, that the litigant’s activities were numerous or
                                  13
                                       abusive.” Id.
                                  14
                                                 There is an ample record for review. In response to the court’s order to provide supplemental
                                  15
                                       information, Strojnik filed a spreadsheet that lists all of the ADA cases that he has filed in federal
                                  16
                                       courts in California as of March 20, 2020. [Supp. Br., Ex 1 (“Spreadsheet”).] The spreadsheet
                                  17
                                       describes 114 cases,6 including 34 filed in the Northern District of California, and indicates the
                                  18
                                       litigation status (settlement, judgment, appeal, or ongoing) of each case. Id. The spreadsheet lists
                                  19
                                       the estimated costs he expends for each lawsuit and reports that the gross total amount he has
                                  20
                                       received in settlement is $249,079. For most of the cases, Strojnik also provided what he labels as
                                  21
                                       “due diligence reports” that list the defendant entities, show screenshots of their allegedly
                                  22
                                       inaccessible websites, and provide pictures of the barriers he allegedly encountered at the sites. See
                                  23
                                       Supp. Br., Exs. 2-107.
                                  24
                                                 The court reviewed all 114 cases filed by Strojnik in California district courts and takes
                                  25
                                       judicial notice of the same. The relevant information about these cases is summarized as follows:
                                  26
                                                 •      ADA cases filed in California district courts: 114
                                  27

                                  28   6
                                           There are 116 cases listed, but two of them are duplicative.
                                                                                          11
                                       Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 12 of 22




                                   1              o Northern District: 34

                                   2              o Eastern District: 24

                                   3              o Central District: 34

                                   4              o Southern District: 22

                                   5       •   Cases tried on the merits: 0

                                   6       •   Cases Strojnik reports as settled, in which the defendant did not make an appearance: 20

                                   7       •   Cases Strojnik reports as settled, in which the defendant made an appearance but did not

                                   8           file a motion to dismiss (or withdrew a motion to dismiss): 40

                                   9       •   Cases dismissed and closed by the court: 9

                                  10              o Following a Rule 12(b)(1) motion on lack of standing: 3
                                                          ▪   Strojnik v. Pasadena Robles Acquisition, LLC, Case No. 19-cv-2067,
                                  11
                                                              Docket No. 23 (C.D. Cal. Aug. 14, 2019) (dismissing without leave to
                                  12
Northern District of California
 United States District Court




                                                              amend for failure to allege standing), aff’d, ____ Fed. App’x ____, 2020
                                  13
                                                              WL 1875249 (9th Cir. 2020)
                                  14
                                                          ▪   Strojnik v. Four Sisters Inns, Inc., Case No. 19-cv-2991, Docket No. 21
                                  15
                                                              (C.D. Cal. Dec. 9, 2019) (same)
                                  16
                                                          ▪    Strojnik Sr. v. Orangewood LLC, Case No. 19-cv-946, Docket No. 43
                                  17
                                                              (C.D. Cal. Jan. 22, 2020) (same). The court in Orangewood allowed
                                  18
                                                              Strojnik to amend his complaint twice before finally dismissing the
                                  19
                                                              complaint with prejudice for failure to allege standing.
                                  20
                                                  o Other reasons: 6
                                  21
                                                          ▪   Strojnik v. Classic Hotels & Resorts LLC, Case No. 19-cv-5149, Docket
                                  22
                                                              No. 11 (N.D. Cal. Jan. 3, 2020) (dismissing complaint for failure to
                                  23
                                                              prosecute)
                                  24
                                                          ▪   Strojnik v. Griffin, Case No. 18-1619, Docket No. 25 (E.D. Cal. Dec. 2,
                                  25
                                                              2019) (order adopting magistrate judge’s report and recommendation and
                                  26
                                                              dismissing complaint for failure to follow court orders and failure to
                                  27
                                                              prosecute)
                                  28
                                                                                    12
                                       Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 13 of 22




                                   1                     ▪   Strojnik v. Integrated Capital, LLC, Case No. 19-cv-1099, Docket No. 11

                                   2                         (E.D.   Cal.)    (order     adopting   magistrate   judge’s   report   and

                                   3                         recommendation and dismissing complaint for failure to follow court

                                   4                         orders and failure to prosecute)

                                   5                     ▪   Strojnik v. Singpoli Group, LLC, Case No. 19-cv-66, Docket No. 14 (C.D.

                                   6                         Cal. Feb. 14, 2019) (dismissing complaint for failure to comply with court

                                   7                         orders), aff’d, ___ Fed. App’x. ___, 2020 WL 1877692 (9th Cir. 2020)

                                   8                     ▪   Strojnik v. DMD Lodging, Inc., Case No. 20-cv-64, Docket No. 11 (C.D.

                                   9                         Cal. Apr. 1, 2020) (dismissing complaint for failure to prosecute and

                                  10                         failure to comply with court orders)
                                                         ▪   Strojnik v. La Jolla Bed & Breakfast Inc., Case No. 19-cv-1186, Docket
                                  11
                                                             No. 8 (S.D. Cal. Jan. 9, 2020) (dismissing complaint without prejudice
                                  12
Northern District of California
 United States District Court




                                                             for failure to prosecute)
                                  13
                                           •   Ongoing: 41
                                  14
                                                  o Sua sponte dismissing complaint for failure to allege standing and granting leave
                                  15
                                                     to amend: 4
                                  16
                                                         ▪   Strojnik v. SWK Properties, LLC, Case No. 20-cv-255, Docket No. 20
                                  17
                                                             (C.D. Cal. May 5, 2020)
                                  18
                                                         ▪   Strojnik v. Shakti Investments, LLC, Case No. 20-cv-256, Docket No. 7
                                  19
                                                             (C.D. Cal. Apr. 2, 2020)
                                  20
                                                         ▪   Strojnik v. Lee Family Trust, Case No. 20-cv-257, Docket No. 14 (C.D.
                                  21
                                                             Cal. May 5, 2020)
                                  22
                                                         ▪   Strojnik v. 1315 Orange LLC, Case No. 19-cv-1991, Docket No. 3 (S.D.
                                  23
                                                             Cal. Oct. 25, 2019)
                                  24
                                                  o Granting a motion to dismiss with leave to amend: 8 (including the present case)
                                  25
                                                         ▪   Strojnik v. Resort at Indian Springs, LLC, Case No. 19-cv-4616-SVK,
                                  26
                                                             Docket No. 23 (N.D. Cal. Dec. 19, 2019)
                                  27
                                                         ▪   Strojnik v. Bakersfield Convention Hotel Convention I, LLC, Case No.
                                  28
                                                                                    13
                                       Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 14 of 22




                                   1                        19-1098, Docket No. 17 (E.D. Cal. Jan. 31, 2020)

                                   2                    ▪   Strojnik v. Hotel Circle GL Holdings, LLC, Case No. 19-cv-1194, Docket

                                   3                        No. 22 (E.D. Cal. Nov. 21, 2019)

                                   4                    ▪   Strojnik v. Wickstrom Hospitality, LLC, Case No. 19-cv-2043, Docket

                                   5                        No. 15 (E.D. Cal. May 15, 2020)

                                   6                    ▪   Strojnik, Sr. v. SCG America Construction Inc., Case No. 19-cv-1560,

                                   7                        Docket No. 25 (C.D. Cal. Apr. 19, 2020)

                                   8                    ▪   Strojnik Sr. v. Shandilya, Inc., Case No. 20-cv-254, Docket No. 23 (C.D.

                                   9                        Cal. May 5, 2020)

                                  10                    ▪   Strojnik Sr. v. President Hotel Investment, LLC, Case No. 20-cv-258,
                                                            Docket No. 27 (C.D. Cal. May 5, 2020)
                                  11
                                                 o Denying a motion to dismiss: 2
                                  12
Northern District of California
 United States District Court




                                                        ▪   Strojnik v. 574 Escuela, LLC, Case No. 18-cv-6777-JD, Docket No. 20
                                  13
                                                            (N.D. Cal. Mar. 31, 2020)
                                  14
                                                        ▪   Strojnik v GF Carneros Tenant, LLC, Case No. 19-cv-3583-JSC, Docket
                                  15
                                                            No. 28 (N.D. Cal. Nov. 13, 2019)
                                  16
                                                 o Pending a ruling on a dispositive motion: 12
                                  17
                                                 o Pending a ruling on a vexatious litigant motion: 4 (including the present case)
                                  18
                                                        ▪   Strojnik v. VY Verasa Commercial Company LLC, Case No. 19-cv-2556-
                                  19
                                                            WHO (N.D. Cal.)
                                  20
                                                        ▪   Strojnik v. Xenia Hotels & Resorts, Inc., Case No. 19-cv-3082-NC (N.D.
                                  21
                                                            Cal.)
                                  22
                                                        ▪   Strojnik v. Torrey Pines Club Corporation, Case No. 19-cv-650 (S.D.
                                  23
                                                            Cal.)
                                  24
                                                 o Declaring Strojnik a vexatious litigant: 1
                                  25
                                                        ▪   Strojnik v. SCG America Construction Inc., Case No. 19-cv-1560, Docket
                                  26
                                                            No. 25 (C.D. Cal. Apr. 19, 2020)
                                  27
                                                 o Other cases pending actions: 1
                                  28
                                                                                  14
                                         Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 15 of 22




                                   1                         ▪   Strojnik v. The Victus Group, Inc., Case No. 18-cv-1620, Docket No. 16

                                   2                             (E.D. Cal. Mar. 27, 2020): District judge declined to adopt report and

                                   3                             recommendation to enter default judgment against defendant on the basis

                                   4                             that Strojnik failed to allege standing.

                                   5          •   Miscellaneous: 4

                                   6                  o Voluntarily dismissed but unclear whether it was due to settlement: 3

                                   7                  o Other: 1

                                   8                         ▪   Strojnik v. Torrey Pines Club Corporation, Case No. 19-cv-650 (S.D.

                                   9                             Cal.): Defendant made an offer of judgment with respect to Strojnik’s

                                  10                             claims, which Strojnik accepted. Litigation continues over Defendant’s
                                                                 counterclaim.
                                  11
                                              Notably, the case information submitted by Strojnik omits some important details. For
                                  12
Northern District of California
 United States District Court




                                       example, Strojnik reported that several cases had not been dismissed and implied that they were
                                  13
                                       ongoing as of March 20, 2020. See Strojnik v. Griffin, Case No. 18-cv-1619 (E.D. Cal.); Strojnik v.
                                  14
                                       Integrated Capital, LLC, Case No. 19-cv-1099 (E.D. Cal.), Strojnik v. Classic Hotels & Resorts
                                  15
                                       LLC, Case No. 19-cv-5149-LHK (N.D. Cal.). In fact, those cases were dismissed before Strojnik
                                  16
                                       filed his supplemental information, all on the basis of failure to prosecute, failure to comply with
                                  17
                                       court orders, or both. Strojnik also cited Strojnik v. The Victus Group, Inc., Case No. 18-cv-1620
                                  18
                                       (E.D. Cal.) as an example of a case where a court found his standing allegations adequately pleaded.
                                  19
                                       This is incorrect and misleading; the court order referenced by Strojnik is a report and
                                  20
                                       recommendation by a magistrate judge on a motion for default judgment that the district judge
                                  21
                                       declined to adopt because Strojnik failed to allege facts to support his standing to bring suit. See
                                  22
                                       id., Docket No. 16 (“The vast majority of pictures are indecipherable, there is no explanation of how
                                  23
                                       or why something is a barrier under the ADAAG, and . . . there are insufficient factual allegations
                                  24
                                       of how any alleged barrier affects Strojnik’s disability.”). Finally, Strojnik indicated that a court
                                  25
                                       had entered judgment in his favor but did not clarify that the defendant had voluntarily offered the
                                  26
                                       judgment. See Strojnik v. Torrey Pines Club Corporation, Case No. 19-cv-650 (S.D. Cal.).
                                  27
                                              Based on the court’s extensive review of Strojnik’s ADA litigation in California federal
                                  28
                                                                                        15
                                         Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 16 of 22




                                   1   courts, as summarized above, there is an adequate record for review.

                                   2                  3.      Frivolous or Harassing Filings

                                   3          The third De Long factor “gets to the heart of the vexatious litigant analysis,” Molski, 500

                                   4   F.3d at 1059, and requires the court to “make substantive findings as to the frivolous or harassing

                                   5   nature of the litigant’s actions.” De Long, 912 F.2d at 1148 (quoting In re Powell, 851 F.2d at 431.).

                                   6   “To decide whether the litigant’s actions are frivolous or harassing, the district court must look at

                                   7   both the number and content of the filings as indicia of the frivolousness of the litigant’s claims.”

                                   8   Molski, 500 F.3d at 1059 (quoting De Long, 912 F.2d at 1148) (further citations omitted).

                                   9          Molski provides an illustration of applying the De Long factors in an ADA case. There, the

                                  10   disabled plaintiff Molski visited a restaurant and used the restroom. 500 F.3d at 1050. He alleged
                                       that the restroom did not have enough clear space to allow him to access the toilet from his
                                  11
                                       wheelchair. Id. at 1051. As he was exiting the restroom, his hand was allegedly caught in the
                                  12
Northern District of California
 United States District Court




                                       restroom door and injured. Id. He filed an ADA case based on those and other alleged architectural
                                  13
                                       barriers. The defendant restaurant filed a motion to declare Molski a vexatious litigant and the
                                  14
                                       district court granted the motion. Id. It noted that Molski had an “extensive history of litigation,”
                                  15
                                       and while the number of suits alone does not warrant imposition of a pre-filing order, the “volume
                                  16
                                       of suits might indicate an intent to harass defendants into agreeing to cash settlements.” Id. The
                                  17
                                       district court also noted that Molski’s complaints were “textually and factually similar.” Id. The
                                  18
                                       court determined that some of Molski’s allegations appeared “contrived,” such as suffering identical
                                  19
                                       injuries in different establishments on the same day. Id. The district court also noted that Molski
                                  20
                                       had “tried on the merits only one of his approximately 400 suits and had settled all the others,”
                                  21
                                       which it found was indicative of Molski’s intent to extract quick cash settlements. Id. at 1052.
                                  22
                                       Accordingly, the court entered a pre-filing order against Molski. The Ninth Circuit affirmed,
                                  23
                                       holding that “[i]n light of the district court’s finding that Molski did not suffer the injuries he
                                  24
                                       claimed, it was not clearly erroneous for the district court to conclude that the large number of
                                  25
                                       complaints filed by Molski containing false or exaggerated allegations of injury were vexatious.”
                                  26
                                       Id. at 1059.
                                  27
                                              The record underlying this motion bears similarities to that in Molski. As detailed above,
                                  28
                                                                                        16
                                           Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 17 of 22




                                   1   Strojnik has an “extensive history of litigation.” See Molski, 500 F.3d at 1051. He has settled the

                                   2   majority of his cases early in litigation, either before the defendant has appeared or soon thereafter.

                                   3   This pattern of early settlements may indicate an intent to extract quick case settlements. See id. at

                                   4   1052. The complaints in Strojnik’s ADA cases are substantially identical, substituting only the

                                   5   name of the defendant and other minor details. For example, the complaint in this case is word-for-

                                   6   word identical to the complaint in Strojnik v. VY Verasa Commercial Company LLC, Case No. 19-

                                   7   cv-2556-WHO (N.D. Cal.), except for identifying information about the defendants and the pictures

                                   8   of the alleged barriers.7 Other courts have also noted that Strojnik’s template allegations are nearly

                                   9   identical across cases. See Strojnik v. SCG America Construction Inc., Case No. 19-cv-1560,

                                  10   Docket No. 25 at 10 (C.D. Cal. Apr. 19, 2020) (citing cases); MidFirst Bank, 279 F. Supp. 3d at 893
                                       (“Template complaints filled with non-specific allegations have become the stock-in-trade of . . .
                                  11
                                       Peter Strojnik . . . .”).
                                  12
Northern District of California
 United States District Court




                                               Strojnik’s boilerplate complaints raise important concerns regarding the fundamental
                                  13
                                       requirement of Article III standing. In order to establish standing by either actual encounters with
                                  14
                                       a barrier or deterrence, an ADA plaintiff must establish that an alleged barrier relates to his
                                  15
                                       disability. Chapman, 631 F.3d at 947 n. 4. (“[A] plaintiff’s standing to claim an ADA violation is
                                  16
                                       necessarily linked to the nature of his disability.”). The court explained above how both Strojnik’s
                                  17
                                       original complaint and FAC fail to provide any details about how the Hotel’s features pose a barrier
                                  18
                                       to him based on his specific disabilities. As early as 2017, courts in the Ninth Circuit have repeatedly
                                  19
                                       admonished Strojnik for failing to allege a connection between ADA violations and a plaintiff’s
                                  20
                                       particular disabilities. This practice was evident in ADA cases for which Strojnik served as counsel.
                                  21
                                       See, e.g., Advocates for Individuals with Disabilities Found., Inc. v. Circle K Properties, Inc., No.
                                  22
                                       16-cv-02358, 2017 WL 2637886, at *5 (D. Ariz. Mar. 20, 2017) (“[W]hile the lodged amended
                                  23
                                       complaint states that [the plaintiff] is disabled, it does not identify what his disability is or how the
                                  24
                                       alleged discriminatory barrier affects his specific disability.”); MidFirst Bank, 279 F. Supp. 3d at
                                  25
                                       893 (“The complaint never specifies what [the plaintiff’s] disability is or how the [defendant’s]
                                  26
                                  27   7
                                        VY Verasa also brings a claim based on the Defendants’ alleged threats to report Strojnik to the
                                  28   Arizona State Bar. This case does not have such a claim.

                                                                                          17
                                         Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 18 of 22




                                   1   parking lot’s purported deficiencies denied him access to any facilities.”); Gastelum v. Canyon

                                   2   Hospitality LLC, 2018 WL 2388047, at (D. Ariz. May 25, 2018) (“[The plaintiff] has failed to

                                   3   indicate in any of the complaints how the facility constructs a barrier to his particular disability.”).

                                   4   The complaints Strojnik now files on his own behalf contain the exact same flaw. See, e.g., Strojnik

                                   5   v. v. Pasadena Robles Acquisition, LLC, Case No. 19-cv-2067, Docket No. 23 at 4 fn. 1 (C.D. Cal.

                                   6   Aug. 14, 2019) (“[H]aving failed to articulate in allegations what the specific barriers are, Plaintiff

                                   7   also failed to tie them to his alleged disability as required to show that the violation ‘affects the

                                   8   plaintiff in a personal and individual way.’” (quoting Lujan, 504 U.S. at 560 n. 1)); Strojnik v. Resort

                                   9   at Indian Springs, LLC, Case No. 19-cv-4616-SVK, Docket No. 23 at 7 (N.D. Cal. Dec. 19, 2019)

                                  10   (“The lack of details about Plaintiff’s particular physical limitations, combined with the
                                       conclusionary captions of the photographs submitted in the addendum, renders the complaint
                                  11
                                       unclear as to whether and how the alleged barriers affected Plaintiff’s use of enjoyment of the
                                  12
Northern District of California
 United States District Court




                                       facility.”); Four Sisters Inns, Inc., Case No. 19-cv-2991, Docket No. 21 at 5 (C.D. Cal. Dec. 9, 2019)
                                  13
                                       (“Plaintiff does not state facts showing how the purported violations affect him or interfere with his
                                  14
                                       mobility needs, and the captions in the Addendum are bare legal conclusions cast in the form of
                                  15
                                       factual allegations.”).
                                  16
                                               This court and others have noted Strojnik’s intransigence in changing his pleadings practices
                                  17
                                       despite having specific court guidance on the deficiencies. See supra; see also Orangewood LLC,
                                  18
                                       Case No. 19-cv-946, Docket No. 43 at 8 fn. 7 (C.D. Cal. Jan. 22, 2020) (“Particularly frustrating is
                                  19
                                       Plaintiff’s failure to make any changes to Addendum A despite his evolving theories and the specific
                                  20
                                       flaws identified in the Court’s prior order.”); Hotel Circle GL Holdings, LLC, Case No. 19-cv-1194,
                                  21
                                       Docket No. 22 at 5-6 (E.D. Cal. Nov. 21, 2019) (“Several district courts have dismissed complaints
                                  22
                                       similar to the one before this court filed by plaintiff after finding that he did not properly allege
                                  23
                                       standing to invoke the court’s jurisdiction in those cases. Plaintiff is therefore well aware of the
                                  24
                                       applicable Ninth Circuit law governing standing to assert an ADA . . . .”). Therefore, Strojnik has
                                  25
                                       a longstanding practice of failing to allege basic facts about standing, such as a connection between
                                  26
                                       a barrier and a plaintiff’s disability.
                                  27
                                               The court previously explained why Strojnik’s pleading practices warrant scrutiny under a
                                  28
                                                                                         18
                                         Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 19 of 22




                                   1   vexatious litigant rubric:

                                   2                  Strojnik’s form complaint and generic opposition brief raise the question of
                                                      whether his pleadings are made in good faith or whether he is merely relying
                                   3
                                                      on the federal court’s liberal policy of granting leave to amend. The number
                                   4                  of other, essentially identical, complaints he has filed in this district raise a
                                                      concern that Strojnik files bare-bones complaints that do not meet pleading
                                   5                  standards in order to pressure ADA defendants into settlements before the
                                                      court can reach the merits of his claims.
                                   6
                                       Order on Motion to Dismiss at 8. The court’s Order to Comply expanded on its concern:
                                   7
                                                      A litigant who mills out generic complaints that do not meet pleading
                                   8                  standards, knowing that either the case will settle without reaching the
                                   9                  merits or that the court will grant leave to amend, is abusing the judicial
                                                      process. Such a litigation strategy wastes the resources of the court, which
                                  10                  must repeatedly rule on the same pleading issues. It also imposes unjustified
                                                      costs on parties who are forced to defend loosely pleaded complaints that
                                  11                  do not allege specific facts about their misconduct. Most concerning, the
                                                      mere fact of filing a lawsuit (regardless of its pleading sufficiency) may
                                  12
Northern District of California




                                                      pressure defendants into settling what might be meritless claims rather than
 United States District Court




                                  13                  incur the considerable time and resources required to retain counsel and
                                                      mount a defense.
                                  14
                                       Order to Comply at 2. As in Molski, the concerns about Strojnik’s pleading practices extend well
                                  15
                                       beyond the mere number of cases he files. Here, Strojnik has filed a large volume of cases
                                  16   containing boilerplate allegations that omit basic details necessary to establish standing. He has also
                                  17   demonstrated a pattern of failure to address this fundamental flaw despite rulings from multiple
                                  18   judges. The record as a whole therefore “might indicate an intent to harass defendants.” See Molski,
                                  19   500 F.3d at 1051.
                                  20          Arguably, Molski is distinguishable because there was evidence in that case that Molski’s
                                  21   allegations were not credible. For example, he alleged that he suffered identical injuries in different
                                  22   establishments on the same day. 500 F.3d at 1051. By contrast, there is no clear evidence that
                                  23   Strojnik has made misrepresentations in his complaints. However, his pleading practices may be
                                  24   designed to deceive. A key repeated concern about Strojnik’s pleadings is that his allegations are
                                  25   vague. He repeatedly fails to allege how alleged barriers violate the ADA or affected him based on
                                  26   his specific disabilities. While Molski made specific representations about which injuries he
                                  27   suffered to which parts of his body, Strojnik broadly alleges non-specific violations of the ADA

                                  28   with no supporting authority. As a result, his pleadings provide little information that can either be
                                                                                         19
                                         Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 20 of 22




                                   1   confirmed or discredited. The pervasiveness of Strojnik’s pleading flaws, coupled with his refusal

                                   2   to correct the issues, suggest that he may be deliberately evading the kind of scrutiny the court

                                   3   applied in Molski. Accordingly, the lack of clear misrepresentations in Strojnik’s complaints does

                                   4   not assuage the court’s concerns.

                                   5          On April 19, 2020, a court in the Central District of California granted a motion to declare

                                   6   Strojnik a vexatious litigant. See Strojnik v. SCG America Construction Inc., Case No. 19-cv-1560,

                                   7   Docket No. 25 (C.D. Cal. Apr. 19, 2020). That court reviewed Strojnik’s extensive ADA litigation

                                   8   history and noted that “countless courts have questioned Strojnik’s motives in pursuing the litigation

                                   9   and whether he has a good faith basis for his claims.” Id. at 12. The court recognized that although

                                  10   Strojnik is a pro se litigant, he is “also a former attorney with vast knowledge and experience in the
                                       realm of ADA cases” and yet continues to file “near identical lawsuits.” Id. at 13. The court
                                  11
                                       accordingly entered a pre-filing order enjoining Strojnik from filing ADA cases in the Central
                                  12
Northern District of California
 United States District Court




                                       District without first obtaining certification from the Chief Judge of that district that his claims are
                                  13
                                       not frivolous or asserted for an improper purpose. Id. at 14. The concerns raised by SCG America
                                  14
                                       Construction are similar to those examined in this order and provide further support that a pre-filing
                                  15
                                       order is an appropriate remedy at this time.
                                  16
                                              As detailed above, the vast majority of courts who have reached the issue have granted Rule
                                  17
                                       12(b)(1) motions for lack of standing or dismissed Strojnik’s complaints sua sponte on that basis.
                                  18
                                       It should be noted that two cases in this district have reached a different conclusion. See Strojnik v.
                                  19
                                       574 Escuela, LLC, Case No. 18-cv-6777-JD, Docket No. 20 (N.D. Cal. Mar. 31, 2020); Strojnik v.
                                  20
                                       GF Carneros Tenant, LLC, Case No. 19-cv-3583-JSC, Docket No. 28 (N.D. Cal. Nov. 13, 2019).
                                  21
                                       However, those decisions examined intent to return to or deterrence from visiting an establishment
                                  22
                                       under the ADA, which are distinct issues from whether an ADA plaintiff has adequately pleaded
                                  23
                                       the existence of barriers and a connection to his disability. See Strojnik v. Resort at Indian Springs,
                                  24
                                       LLC, Case No. 19-cv-4616-SVK, Docket No. 23, at 6 (N.D. Cal. Jan. 3, 2020) (“Carneros focuses
                                  25
                                       on whether the plaintiff had adequately alleged a genuine intent to return to the hotel that was at the
                                  26
                                       subject of that case. [That issues does] not bear directly on Defendant’s argument that Plaintiff has
                                  27
                                       failed to plead facts establishing that the alleged barriers at the Hotel affect his full and equal
                                  28
                                                                                         20
                                         Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 21 of 22




                                   1   enjoyment of the facility on account of his particular disability.”). Further, Strojnik primarily relies

                                   2   on CREEC to argue that his standing allegations are adequate. As noted by Resort at Indian Springs,

                                   3   the plaintiffs in CREEC alleged that they use wheelchairs for mobility and that the defendant hotels

                                   4   failed to provide wheelchair-accessible transportation. See CREEC, 867 F.3d at 1097-98. The

                                   5   plaintiffs’ disabilities were therefore directly tied to the alleged barriers. Accordingly, the two

                                   6   opinions in this district that found Strojnik adequately alleged standing did not address the issues

                                   7   examined by the court in this order.

                                   8           In sum, the record demonstrates that Strojnik has continued to file formulaic complaints that

                                   9   fail to allege Article III standing, despite being on notice from multiple courts in every federal

                                  10   district in California that his pleading practices are inadequate. The concerns raised by the court
                                       address exactly the kind of conduct that pre-filing orders are intended to prevent. See De Long, 912
                                  11
                                       F.2d at 1148 (“Flagrant abuse of the judicial process cannot be tolerated because it enables one
                                  12
Northern District of California
 United States District Court




                                       person to preempt the use of judicial time that properly could be used to consider the meritorious
                                  13
                                       claims of other litigants.”). Strojnik’s pleading practices waste the resources of the court and
                                  14
                                       “impose[] unjustified costs on parties who are forced to defend loosely pleaded complaints that do
                                  15
                                       not allege specific facts about their misconduct.” See Order to Comply at 2. There are also strong
                                  16
                                       indicia that defendants may be pressured into settling “what might be meritless claims rather than
                                  17
                                       incur the considerable time and resources required to retain counsel and mount a defense.” Id.
                                  18
                                               For all of the foregoing reasons, the court finds that Strojnik’s litigation tactics are frivolous
                                  19
                                       and harassing. Accordingly, Andaz Napa’s motion to declare Strojnik a vexatious litigant is granted
                                  20
                                       and the court will enter a pre-filing order to screen Strojnik’s disability access complaints..
                                  21
                                                             4. Tailoring of Pre-Filing Order
                                  22
                                               “The fourth and final factor in the De Long standard is that the pre-filing order must be
                                  23
                                       narrowly tailored to the vexatious litigant’s wrongful behavior.” Molski, 500 F.3d at 1061. For
                                  24
                                       example, pre-filing orders that restrict a litigant’s ability to file any suit, in any district, are
                                  25
                                       overbroad. See id. However, Molski upheld a pre-filing order that prevented the plaintiff from filing
                                  26
                                       ADA cases in the Central District of California. Id. Given that the record in this case relates entirely
                                  27
                                       to Strojnik’s disability access litigation, it is appropriate to restrict the pre-filing order to cases that
                                  28
                                                                                           21
                                           Case 4:19-cv-03983-DMR Document 66 Filed 06/01/20 Page 22 of 22




                                   1   allege violations of the ADA or related state disability laws. In addition, the pre-filing order will

                                   2   apply only to cases Strojnik files in the Northern District of California. The order will not prevent

                                   3   Strojnik from filing disability access cases in this district; rather, it will merely subject his

                                   4   complaints to an initial review to determine whether they plausibly allege Article III standing. This

                                   5   order is appropriate to protect defendants from needlessly litigating the same issues across multiple

                                   6   cases and judges, and to reduce the possibility that defendants will be harassed into settling baseless

                                   7   claims.

                                   8   V.        CONCLUSION

                                   9             For the reasons stated above, Andaz Napa’s motion to declare Strojnik a vexatious litigant

                                  10   is granted. Strojnik is enjoined from filing any civil action in the Northern District of California

                                  11   that challenges access to public accommodations by disabled people without first obtaining
                                       certification from the general duty judge that his claims plausibly allege Article III standing.8 The
                                  12
Northern District of California
 United States District Court




                                       Clerk of the Court shall not file or accept any further complaints filed by Strojnik. If Strojnik wishes
                                  13
                                       to file a complaint, he must provide a copy of such complaint, a letter requesting that the complaint
                                  14
                                       be filed, and a copy of this order to the Clerk of the Court. The Clerk shall forward the complaint,
                                  15
                                       letter, and copy of this order to the general duty judge for a determination of whether the complaint
                                  16
                                       should be accepted for filing. Any violation of this order will expose Strojnik to a contempt hearing
                                  17
                                       and appropriate sanctions, and any action filed in violation of this order will be subject to dismissal.
                                  18
                                                 Andaz Napa’s second motion to dismiss for lack of subject matter jurisdiction is granted
                                  19
                                       without leave to amend. The Clerk shall enter judgment for Andaz Napa and against Strojnik and
                                  20
                                       close the file in this matter.
                                  21

                                  22
                                                 IT IS SO ORDERED.
                                  23
                                       Dated: June 1, 2020
                                  24
                                                                                          ______________________________________
                                  25                                                                   Donna M. Ryu
                                  26                                                            United States Magistrate Judge

                                  27
                                       8
                                  28    This order does not apply to an attorney with the same first and last name, Peter Kristofer Strojnik,
                                       who is licensed to practice in California under State Bar Number 242728.
                                                                                        22
